Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2009                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  138923                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  _________________________________________                                                           Diane M. Hathaway,
                                                                                                                        Justices
  In re BLAKE SAMUEL COLLINS, Minor.
  _________________________________________
  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
  v                                                                SC: 138923
                                                                   COA: 288253
                                                                   Wayne CC Family Division:
                                                                   08-479017-NA
  MICHAEL FORREST FLETCHER,
           Respondent-Appellant,
  and
  CRYSTAL JEWELL COLLINS and DEPLURI
  HARRIS,
            Respondents.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 23, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2009                        _________________________________________
           s0602                                                              Clerk